UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA
BIG STONE GAP DIVISION

RE: SEARCH WARRANT )
246 Silas Gibson Drive ) Case No.: 2:19MJ0009
Big Stone Gap, VA 24219 )

MOTION TO UNSEAL

 

The United States of America, by counsel, hereby moves the Court to enter an order
unsealing a redacted copy of the above-referenced search warrant. The United States requests
that the search warrant be unsealed at this time, as information contained therein is relevant to a
matter currently pending in a Virginia state court and is needed for that court’s consideration at
an upcoming hearing. The United States further requests that a redacted copy be unsealed in
order to protect the identity of a minor victim.

Respectfully submitted,

THOMAS T. CULLEN
United States Attorney

AW bua cawsl

VSB No.: 66633

Assistant United States Attorney

U.S. Attorney’s Office

180 West Main Street, Suite B19

Abingdon, Virginia 24210

276-628-4161

276-628-7399 (fax)

E-Mail: USAVAW.ECFAbingdon@usdoj.gov

‘X
